KNIGHT, District Judge.
I
The complaint discloses that this is a suit which arises under the Constitution and Laws of the United States, Art. I, sec. S, sub. 3, Act of Congress of February 19, 1875, section 7, 18 Stat. 330; also Act of Congress of February 27, 1901, 31 Stat. 816, and the District Court has original jurisdiction herein. Title 28 U.S.C.A. § 81.
II
The complaint sufficiently shows the jurisdictional amount, alleging as it does that $3000 is involved and coupling this with sufficient facts relative thereto. However, in view of the decision hereinafter expressed, any question in this connection is immaterial.
III
J3] This suit was properly removed to this court, and the motion to remand must be denied.
IV
I have carefully reviewed the record of the proceedings in the state court on the application for removal to this court, and the briefs and the authorities submitted upon the hearing herein, and it is my opinion that this suit cannot be maintained in this court without congressional authorization. Such is lacking. Vide United States v. Forness, 2 Cir., 125 F.2d 928; and cases therein cited; United States v. United States Fidelity & G. Co., 309 U.S. 506, 508, 60 S.Ct. 653, 84 L.Ed. 894; Turner v. United States, 248 U.S. 354, 39 S.Ct. 109, 63 L.Ed. 291.
V
In my view none of the other questions raised by the plaintiff need be considered in view of the foregoing, and I do not deem it necessary to extend this opinion further. I may add that the plaintiff and the other lessees will have the opportunity to contest the authority for their removal in any action or actions brought against them.
The motion to dismiss the suit is granted.